Citation Nr: 1524495	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-25 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

6.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an effective date earlier than July 5, 2011 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his September 2013 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew that request in correspondence of October 2014.


The issue of entitlement to an earlier effective date for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence dated April 15, 2015 and received by the Board April 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal with respect to entitlement to service connection for a gastrointestinal disability, erectile dysfunction, and peripheral neuropathy of the bilateral upper extremities; and higher initial evaluations for PTSD, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claims of entitlement to service connection for a gastrointestinal disability, erectile dysfunction, and peripheral neuropathy of the bilateral upper extremities; and higher initial evaluations for PTSD, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity, and hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal regarding entitlement to service connection for a gastrointestinal disability is dismissed.

The appeal regarding entitlement to service connection for erectile dysfunction is dismissed.

The appeal regarding entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The appeal regarding entitlement to a higher initial evaluation for PTSD is dismissed.

The appeal regarding entitlement to a higher initial evaluation for peripheral neuropathy of the left lower extremity is dismissed.  

The appeal regarding entitlement to a higher initial evaluation for peripheral neuropathy of the right lower extremity is dismissed.  


REMAND

In an August 2014 rating decision, the RO granted a TDIU and assigned an effective date of July 5, 2011.  In October 2014, the Veteran's attorney requested an effective date earlier than the one assigned by the RO.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

 In light of the above discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case on the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 19.26 (2014).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


